No. 13254

        I N THE SUPREME COURT OF THE STATE OF M N A A
                                               OTN

                                     1976



THE STATE O M N A A on t h e r e l a t i o n o f
           F OTN
FRANK ADAMS,

                          Relator,



THE DISTRICT COURT OF THE THIRD JUDICIAL
DISTRICT OF THE STATE O MONTANA, i n and
                           F
f o r t h e County o f Powell, and t h e HON.
ROBERT J. BOYD, Judge t h e r e o f ,

                          Respondents.




ORIGINAL PROCEEDING:

Counsel o f Record :

     For Relator:

            P h i l i p W. S t r o p e a r g u e d , Helena, Montana

     F o r Respondents:

            James J. Masar, County A t t o r n e y , Deer Lodge, Montana
            A l b e r t W. Meloling, S p e c i a l Deputy County A t t o r n e y ,
             a r g u e d , Helena, Montana



                                            Submitted :      J a n u a r y 23, 1976
                                                                       4 ('-1'
                                              Decided:    CFB 3 k idrb
PER CURIAM:
               This i s an a p p l i c a t i o n by a newspaper r e p o r t e r f o r a
w r i t of s u p e r v i s o r y c o n t r o l t o quash a subpoena duces tecum served
upon him i n a pending c r i m i n a l c a s e .
               R e l a t o r i s Frank Adams, a r e p o r t e r f o r t h e Tribune, a
d a i l y newspaper published i n Great F a l l s , Montana. O October
                                                              n
21, 1975, he a l l e g e d l y r e c e i v e d a l e t t e r from L. R. B r e t z , e x c e r p t s
from which were quoted and a t t r i b u t e d t o B r e t z i n a news a r t i c l e
published i n t h e Tribune t h e following day.                           The news a r t i c l e d e a l t
w i t h c h a r g e s by B r e t z t h a t i n a number of i n s t a n c e s h i s r i g h t s had
been v i o l a t e d i n t h e Missoula county j a i l where he had been t r a n s -
ferred a f t e r allegedly conspiring with others i n the s t a t e prison
t o have Attorney General Robert Woodahl k i l l e d .                           According t o t h e
news a r t i c l e , Bretz charged (1) d e n i a l of adequate a c c e s s t o law
books i n working on h i s d e f e n s e , (2) d e n i a l o f h i s r i g h t t o c o r r e s -
pond w i t h and b e interviewed by r e p r e s e n t a t i v e s of t h e news media,

(3) l i m i t a t i o n s on v i s i t a t i o n by h i s w i f e and t h e conduct of b u s i n e s s
a f f a i r s w i t h h i s former p e r s o n a l s e c r e t a r y , (4) a s e a r c h of h i s
c e l l by t h e s h e r i f f ' s f o r c e f o r h i s p e r s o n a l l e g a l f i l e s c o n t a i n i n g
s t a t e m e n t s he had taken from v a r i o u s p r i s o n e r s concerning a key
p r o s e c u t i o n w i t n e s s , (5) r e a d i n g and p h o t o s t a t i n g h i s m a i l , ( 6 ) h i s
t r a n s f e r t o t h e Missoula County j a i l without due process o f law,
(7) d e n i a l o f medical c a r e , (8) u n s a n i t a r y j a i l f a c i l i t i e s , (9) i n -
s u f f i c i e n t food and e x e r c i s e , and (10) t a k i n g p r i s o n e r s t o c o u r t i n
j a i l c l o t h i n g c o n s i s t i n g of a white c o v e r a l l and rubber shower shoes.
               On October 23, 1975, t h e s t a t e f i l e d an amended Information

a g a i n s t B r e t z and Merrel J. C l i n e i n t h e d i s t r i c t c o u r t of Powell
County charging them w i t h a s e r i e s of crimes: (1) Conspiracy t o
commit d e l i b e r a t e homicide. (2) S o l i c i t a t i o n t o commit d e l i b e r a t e
homicide.        ( 3 ) P e r j u r y . (4) Tampering w i t h w i t n e s s e s .        (5) F a b r i c a t i n g
p h y s i c a l evidence.
               O November 13, 1975, t h e s t a t e served a subpoena duces tecum
                n
on r e l a t o r Adams commanding him t o produce t h e o r i g i n a l l e t t e r
a l l e g e d l y r e c e i v e d by him from Bretz o r show                    cause f o r h i s
f a i l u r e t o do so.         R e l a t o r Adams appeared by motion t o quash t h e
subpoena duces tecum.
               Following h e a r i n g t h e d i s t r i c t c o u r t of Powell County, t h e
Hon. Robert J. Boyd, d i s t r i c t judge, e n t e r e d an o r d e r denying Adams'
motion t o quash t o g e t h e r w i t h a memorandum opinion.                              The g i s t of t h e
memorandum opinion was t h a t t h e B r e t z l e t t e r was n o t p r o t e c t e d by t h e
s t a t u t o r y newsman's p r i v i l e g e contained i n s e c t i o n s 93-601-1,                       93-
601-2 and 93-701-4(8),                  R.C.M.      1947, because n e i t h e r t h e w r i t e r n o r
t h e newsman intended t o p r o t e c t t h e source of t h e information n o r
maintain i n confidence t h e c o n t e n t s t h e r e o f ; t h e newsman waived
t h e p r i v i l e g e i n any e v e n t by p u b l i c a t i o n of p o r t i o n s of t h e l e t t e r and
d i s c l o s u r e of t h e i d e n t i t y     of t h e w r i t e r ; and t h a t n e i t h e r t h e F i r s t
Amendment t o t h e United S t a t e s C o n s t i t u t i o n n o r A r t i c l e 11, S e c t i o n

7 , 1972 Montana C o n s t i t u t i o n was a p p l i c a b l e t o t h e c a s e .
               R e l a t o r Adams contends t h a t t h e d i s t r i c t c o u r t abused i t s
d i s c r e t i o n i n denying h i s motion t o quash t h e subpoena duces tecum.
He r a i s e s t h r e e s u b s t a n t i v e i s s u e s underlying t h i s d e t e r m i n a t i o n :
(1) Are t h e c o n t e n t s of t h e l e t t e r m a t e r i a l , r e l e v a n t and n e c e s s a r y
t o t h e t r i a l of t h e c r i m i n a l c a s e a g a i n s t B r e t z and C l i n e ?             (2) I s
t h e l e t t e r a p r i v i l e g e d communication under t h e F i r s t Amendment
t o t h e United S t a t e s C o n s t i t u t i o n ; A r t i c l e 11, Section 7 , 1972
Nontana C o n s t i t u t i o n , o r t h e s t a t u t o r y newsman's p r i v i l e g e ? ( 3 )
Did t h e r e p o r t e r waive t h e p r i v i l e g e and i f s o , t o what e x t e n t ?
               W e a r e unable t o determine t h e m e r i t s o f t h e s e i s s u e s on

t h e record before us.                 N c o u r t i s a b l e t o determine t h e r e l e v a n c y ,
                                         o
m a t e r i a l i t y , n e c e s s i t y o r a p p l i c a b i l i t y $of t h e s t a t u t e s o r c o n s t i -
t u t i o n a l p r o v i s i o n s of an item of evidence u n l e s s t h a t item i s f i r s t
presented t o t h e c o u r t f o r examination.                       The a p p l i c a b l e r u l e o f law
has been s t a t e d i n t h i s language by P r o f e s s o r Wigmore i n h i s t r e a t i s e
on evidence, 8 Wigmore, Evidence 5 2200, pp. 127-129 (McNaughton r e v .
               f   I $<   v.-
                                .,   -1-
                                           i t is ablv i o u s l v   n u t for t h l witness t o withhold
                                                                                   e
              t h e documents upon h i s mere a s s e r t i o n t h a t t h e y a r e n o t
              r e l e v a n t (92210 i n f r a ) o r t h a t t h e y a r e p r i v i l e g e d . It
              i s h i s d u t y t o b r i n g what t h e c o u r t r e q u i r e s . The c o u r t
              can t h e n t o i t s own s a t i s f a c t i o n d e t e r m i n e by i n s p e c t i o n
              w h e t 'h e r t h e documents ~ r o d u c e da r e i r r e l e v a n - o - ~ -r- i- - -i- l - ~ e
              ..----,                                                               -   - t -r
                                                                                            - -     v
                                                                                                  . - -.
                                                                                                     .     e
              T h i s does n o t d e p r i v e t h e w i t n e s s unduly o f any r i g h t s of
              p r i v a c y , s i n c e t h e c o u r t ' s d e t e r m i n a t i o ; i s made by i t s
              own i n s p e c t i o n , w i t h o u t s u b m i t t i n g t h e documents t o t h e
              o p p o n e n t ' s view."      (Emphasis a d d e d ) .
'See a l s o : 8 1 Am J u r 2d W i t n e s s e s , 920; Ex P a r t e Monroe County Bank,
254 Ala. 515, 49 S.2d 1 6 1 , 23 ALR2d 856.
               I n t h i s c a s e t h e r e l a t o r h a s n o t produced t h e B r e t z l e t t e r
f o r i n s p e c t i o n by t h e d i s t r i c t c o u r t i n o r d e r t o e n a b l e i t t o p r o p e r l y

r u l e on t h e i s s u e s h e now raises.
               The a p p l i c a t i o n f o r a w r i t of s u p e r v i s o r y c o n t r o l i s d e n i e d
without prejudice.                               Relator i s directed t o deliver the o r i g i n a l Bretz
l e t t e r t o t h e d i s t r i c t c o u r t o f Powell County f o r i n s p e c t i o n and
d e t e r m i n a t i o n of r e l e v a n c y and p r i v i l e g e a s a c o n d i t i o n p r e c e d e n t t o
any f u r t h e r a p p l i c a t i o n f o r e x t r a o r d i n a r y r e l i e f from t h i s C o u r t .




                                                    .............................
               M r . J u s t i c e Gene B . Daly d i d n o t p a r t i c i p a t e i n t h i s c a s e .